Citation Nr: 0315220	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left frontal 
convexi meningioma.

2.  Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from September to 
December 1963 and active service from January 1964 to January 
1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that denied service 
connection for a left frontal convexi meningioma and a 
seizure disorder.  In April 2003, the Board undertook 
additional development on these issues, pursuant to authority 
under 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

In April 2003, service documents and medical records were 
received pursuant to development undertaken by the Board.  
The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  In light of this decision, the Board 
may no longer consider evidence obtain on its own development 
unless initial consideration of it has been waived by the 
veteran or representative.

In a June 2003 letter, the Board asked the veteran whether he 
wanted to waive initial consideration by the RO of the 
evidence obtained by the Board.  In a written argument dated 
in June 2003, the veteran's representative notified the Board 
that the veteran did not waive his right to initial 
consideration by the RO of the evidence received by the Board 
and requested that an opinion be obtained from an independent 
medical expert or from the Veterans Health Administration as 
to the etiology of the veteran's left frontal convexi 
meningioma and seizure disorder prior to review of the 
claims.

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should review the claims for 
service connection for a left frontal 
convexi meningioma and a seizure 
disorder.  This review should consider 
all the evidence received since the 
issuance of a statement of the case and 
consider the need to obtain a medical 
opinion as to the etiology of the claimed 
conditions in conjunction with this 
review.  38 C.F.R. § 3.159(c)(4) (2002).  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




